FILE COPY



                                BILL OF COSTS

    TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                               No. 08-21-00064-CV

                           Claudia Rodriguez Acosta

                                            v.

                             Andrew Phillip Acosta

      (No. 2016DCM2792 IN 388TH DISTRICT COURT OF EL PASO COUNTY)


Type of Fee      Charges             Paid                   By
MOTION FEE                  $10.00   E-PAID                 MARIA B RAMIREZ
FILING                     $205.00   E-PAID                 MARIA B RAMIREZ

  Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
styled cause, as the same appears of record in this office.

                                       IN TESTIMONY WHEREOF, witness my hand
                                       and the Seal of the COURT OF APPEALS for
                                       the Eighth District of Texas, this October 29,
                                       2021.


                                       Elizabeth G. Flores, Clerk